Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Schmidt et al. (DE102019112875A1) discloses an operating arrangement for a vehicle operable in a manual driving mode (Fig 1) and in an automatic driving mode (Fig 3), the operating arrangement comprising: a steering column (4), the steering column having a steering shaft (6) that is retractable and extendable relative to the steering column; a steering wheel (1) on an end of the steering shaft; a steering column module arranged on the steering column between the steering wheel and the dashboard, the steering column module having a screen (5) positioned behind the steering wheel; wherein, in the manual driving mode, the steering column is extended out of the dashboard to position the steering wheel and the steering column module away from the dashboard (Fig 1); and wherein, in the automatic driving mode, the steering shaft is retracted into the dashboard to position the steering column module against the dashboard and the steering shaft is retracted relative to the steering column to position the steering wheel adjacent the dashboard with the screen resting against the steering wheel (Fig 3) but Schmidt et al. do not disclose that the steering column is retractable into and extendable out of a dashboard.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        2/4/2022